PER CURIAM.
Chim Lo Van appeals the 100-month sentence the district court1 imposed after he pleaded guilty to possessing methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). Lo Van argues his sentence violates Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000).
Having carefully reviewed the record, we conclude the district court did not err in sentencing Lo Van, as his sentence did not exceed the statutory maximum prison term for possessing with intent to distribute an unspecified amount of methamphetamine. See 21 U.S.C. § 841(b)(1)(C); United States v. Aguayo-Delgado, 220 F.3d 926, 933 (8th Cir.), cert. denied, — U.S.-, 121 S.Ct. 600, 148 L.Ed.2d 513 (2000).
Accordingly, we affirm.

. The HONORABLE LAWRENCE L. PIER-SOL, Chief Judge, United States District Court for the District of South Dakota.